United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-2025
                     ___________________________

                                Robert K. Baker

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                         Submitted: February 3, 2017
                          Filed: February 8, 2017
                               [Unpublished]
                               ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Robert K. Baker appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We agree with the
district court that substantial evidence supports the administrative law judge’s (ALJ’s)
determinations that Mr. Baker’s borderline intellectual functioning/mild mental
retardation did not meet the requirements of Listing 12.05C, and was not a severe
impairment. See Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016) (reviewing de novo
district court’s affirmance, examining whether ALJ’s decision is supported by
substantial evidence on record as whole); Lott v. Colvin, 772 F.3d 546, 549-50 (8th
Cir. 2014) (Listing 12.05C’s requirements); McDade v. Astrue, 720 F.3d 994, 1001
(8th Cir. 2013) (claimant bears burden of establishing that his impairment meets all
specified criteria of listing); Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007)
(claimant bears burden of showing impairment is severe, i.e., that it has more than
minimal effect on his ability to work, at step two of the sequential evaluation process).
 We also agree with the district court that Social Security Ruling (SSR) 82-63
(Medical-Vocational Profiles Showing an Inability to Make an Adjustment to Other
Work) does not apply in this case. The judgment of the district court is affirmed.
                          ______________________________




      1
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-